

113 S1876 IS: Strengthening And Finding Families for Children Act
U.S. Senate
2013-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1876IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Baucus (for himself, Mr. Hatch, Mr. Wyden, Mr. Rockefeller, Mr. Grassley, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo reauthorize and restructure adoption incentive payments, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Strengthening And Finding Families for Children Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Adoption Incentive PaymentsSec. 101. Extension of program through fiscal year 2016.Sec. 102. Improvements to award structure.Sec. 103. Renaming of program.Sec. 104. Limitations on use of incentive payments.Sec. 105. State report on calculation and use of savings resulting from the phase-out of eligibility requirements for adoption assistance; requirement to spend 40 percent of savings on certain services.Sec. 106. Preservation of eligibility for kinship guardianship assistance payments with a successor guardian.Sec. 107. Data collection on adoption and foster child guardianship disruption and dissolution.Sec. 108. Encouraging the placement of children in foster care with siblings.Sec. 109. Effective dates.TITLE II—Extension of family connection grant programSec. 201. Extension of family connection grant program.TITLE III—Unemployment compensationSec. 301. Improving the collection of unemployment insurance overpayments through tax refund offset.TITLE IV—Budgetary EffectsSec. 401. Determination of budgetary effects.IAdoption Incentive Payments101.Extension of
			 program through fiscal year 2016Section 473A of the Social Security Act (42
			 U.S.C. 673b) is amended—(1)in subsection
			 (b)(5), by striking 2008 through 2012 and inserting 2013
			 through 2015; and(2)in each of paragraphs (1)(D) and (2) of subsection
			 (h), by striking 2013 and inserting
			 2016.102.Improvements to
			 award structure(a)Eligibility for
			 awardSection 473A(b) of
			 the Social Security Act (42 U.S.C. 673b(b)) is amended by striking paragraph (2) and redesignating paragraphs (3) through (5) as paragraphs (2) through (4), respectively.(b)Data
			 requirementsSection 473A(c)(2) of such Act (42 U.S.C.
			 673b(c)(2)) is amended—(1)in the paragraph
			 heading, by striking numbers of adoptions and inserting
			 rates of adoptions and
			 guardianships;(2)by striking
			 the numbers and all that follows through section, and
			 inserting each of the rates required to be determined under this section with respect to a State and a fiscal year,; and(3)by inserting before the period the following: , and, with respect to the determination of  the rates related to foster child guardianships, on the basis of information reported to the Secretary under paragraph (12) of  subsection (g).(c)Award
			 amountSection 473A(d) of such Act (42 U.S.C. 673b(d)) is
			 amended—(1)in paragraph (1), by striking
			 subparagraphs (A) through (C) and inserting the following:(A)$4,000, multiplied
				by the amount (if any) by which—(i)the number of
				foster child adoptions in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole
				number) of—(I)the base rate of
				foster child adoptions for the State for the fiscal year; and(II)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal
				year;(B)$8,000, multiplied
				by the amount (if any) by which—(i)the number of
				older child adoptions and older foster child guardianships in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole
				number) of—(I)the base rate of
				older child adoptions and older foster child guardianships  for the State for the fiscal year; and(II)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal
				year who have attained age 9;(C)$4,500,
				multiplied by the amount (if any) by which—(i)the number of
				special needs adoptions that are not older child adoptions in the State during
				the fiscal year; exceeds(ii)the product (rounded to the nearest whole
				number) of—(I)the base rate of
				special needs adoptions that are not older child adoptions for the State for
				the fiscal year; and(II)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal
				year who have not attained age 9;  and(D)$4,000, multiplied
				by the amount (if any) by which—(i)the number of
				foster child guardianships in the State during the fiscal year; exceeds(ii)the product (rounded to the nearest whole
				number) of—(I)the base rate of
				foster child guardianships for the State for the fiscal year; and(II)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal year.;
				and(2)by striking
			 paragraph (3) and inserting the following:(3)Increased adoption and legal guardianship incentive payment for timely adoptions(A)In generalIf for any of fiscal years 2013 through 2015, the total amount of adoption and legal guardianship incentive payments payable under paragraph (1) of this subsection are less than the amount appropriated under subsection (h) for the fiscal year, then, from  the remainder of the amount appropriated for the fiscal year that is not required for such payments (in this paragraph referred to as the timely adoption award pool), the Secretary shall increase the adoption incentive payment determined under paragraph (1) for each State that the Secretary determines is a timely adoption award State for the fiscal year by the award amount determined for the fiscal year under subparagraph (C).(B)Timely adoption award State definedA State is a timely adoption award State for a fiscal year if the State is one of the 50 States or the District of Columbia and the Secretary determines that more than 50 percent of  the foster child adoptions that were finalized in the State  during the fiscal year were for children for whom an adoption was finalized not more than 12 months after the date on which the child becomes legally free for adoption.(C)Award amountFor purposes of subparagraph (A), the award amount determined under this subparagraph with respect to a fiscal year is the amount equal to the product of—(i)the timely adoption award pool for the fiscal year; and(ii)the number of timely adoption award States for the fiscal year..(d)DefinitionsSection
			 473A(g) of such Act (42 U.S.C. 673b(g)) is amended by striking paragraphs (1)
			 through (8) and inserting the following:(1)Foster child
				adoption rateThe term
				foster child adoption rate means, with respect to a State and a
				fiscal year, the percentage determined by dividing—(A)the number of
				foster child adoptions finalized in the State during the fiscal year; by(B)the number of
				children in foster care under the supervision of the State on the last day of
				the preceding fiscal year.(2)Base rate of
				foster child adoptionsThe term base rate of foster child
				adoptions means, with respect to a State and a fiscal year, the average of the foster child
				adoption rate for the State for the immediately preceding 3 fiscal years.(3)Foster child
				adoptionThe term
				foster child adoption means the final adoption of a child who, at
				the time of adoptive placement, was in foster care under the supervision of the
				State.(4)Special needs
				adoptions that are not older child adoptions rateThe term special needs adoptions that
				are not older child adoptions rate means, with respect to a State and a
				fiscal year, the percentage determined by dividing—(A)the number of
				special needs adoptions that are not older child adoptions finalized in the
				State during the fiscal year; by(B)the number of
				children in foster care under the supervision of the State on the last day of
				the preceding fiscal year who have not attained age 9.(5)Base rate of
				special needs adoptions that are not older child adoptionsThe term base rate of special needs
				adoptions that are not older child adoptions means, with respect to a
				State and a fiscal year, the average of the special needs
				adoptions that are not older child adoptions rate for the State for the immediately preceding 3 fiscal years.(6)Special needs
				adoptions that are not older child adoptionsThe term special needs adoptions that are not older child adoptions means the
				final adoptions of all children who have not attained age 9 and for whom an adoption assistance agreement is in
				effect under section 473.(7)Older child
				adoptions  and older foster child guardianships rateThe term
				older child adoptions and older foster child guardianships rate means, with respect to a State and a
				fiscal year, the percentage determined by dividing—(A)the number of
				older child adoptions and older foster child guardianships  finalized in the State during the fiscal year; by(B)the number of children in foster care under
				the supervision of the State on the last day of the preceding fiscal year, who
				have attained 9 years of age.(8)Base rate of
				older child adoptions and older foster child guardianshipsThe term base rate of older child
				adoptions and older foster child guardianships means, with respect to a State and a fiscal year, the average of the older child
				adoptions and older foster child guardianships rate for the State for the immediately preceding 3 fiscal years.(9)Older child
				adoptions and older foster child guardianshipsThe term
				older child adoptions and older foster child guardianships means the final adoption, or the placement into legal guardianship, of all children who have
				attained 9 years of age and—(A)at the time of the
				adoptive or legal guardianship placement, were in foster care under the supervision of the
				State; or(B)for whom an adoption
				assistance agreement was in effect under section 473.(10)Foster child
				guardianship rateThe term foster child guardianship
				rate means, with respect to a State and a fiscal year, the percentage
				determined by dividing—(A)the number of
				foster child guardianships that occurred in the State during the fiscal year;
				by(B)the number of
				children in foster care under the supervision of the State on the last day of
				the preceding fiscal year.(11)Base rate of
				foster child guardianshipsThe term base rate of foster
				child guardianships means, with respect to a State and a fiscal year,
				the average of the foster child
				guardianship rate for the State for the immediately preceding 3 fiscal years.(12)Foster child guardianshipThe term foster child guardianship means, with respect to a State, the exit of a child from foster care under the responsibility of the State to live with a legal guardian, if the State has reported to the Secretary—(A)that the State agency has determined that—(i)the child has been removed from his or her home pursuant to a voluntary placement agreement or as a result of a judicial determination to the effect that continuation in the home would be contrary to the welfare of the child;(ii)being returned home is not an appropriate option for the child;(iii)the child demonstrates a strong attachment to the prospective legal guardian, and the prospective legal guardian has a strong commitment to caring permanently for the child; and(iv)if the child has attained 14 years of age, the child has been consulted regarding the legal guardianship arrangement; or(B)the alternative procedures used by the State to determine that legal guardianship is the appropriate option for the child..103.Renaming of program(a)In generalThe section heading of section 473A of the Social Security Act (42 U.S.C. 673b) is amended to read as follows:473A.Adoption and legal guardianship incentive payments.(b)Conforming amendments(1)Section 473A of such Act is amended in each of subsections (a), (d)(1), (d)(2)(A), and (d)(2)(B) (42 U.S.C. 673b(a), (d)(1), (d)(2)(A), and (d)(2)(B)) by inserting and legal guardianship after adoption each place it appears.(2)The heading of section 473A(d) of such Act (42 U.S.C. 673b(d)) is amended by inserting and legal guardianship after adoption.104.Limitations on use of incentive paymentsSection 473A(f) of the Social Security Act (42 U.S.C. 673b(f)) is amended—(1)in the first sentence, by inserting , and shall use the amount to supplement, and not supplant, any Federal or non-Federal funds used to provide any service under part B or E before the period;(2)by inserting after the first sentence, the following: In the case of any State that is paid an incentive payment under this section for a fiscal year that exceeds $100,000,   the State shall use at least 25 percent of the
				incentive payment made to the State for that fiscal year to provide services for children who have been reunified with their families, including services to youth who, after emancipating from foster care, return to their families, to support and sustain these reunifications.; and(3)by striking the preceding sentence and inserting this subsection.105.State report on calculation and use of savings resulting from the phase-out of eligibility requirements for adoption assistance; requirement to spend 40 percent of savings on certain servicesSection 473(a)(8) of the Social Security Act (42 U.S.C. 673(a)(8)) is amended to read as follows:(8)(A)A State shall calculate the savings (if any) resulting from the application of paragraph (2)(A)(ii) to all applicable children for a fiscal year, using a methodology specified by the Secretary or an alternate methodology proposed by the State and approved by the Secretary.(B)A State shall annually report to the Secretary—(i)the methodology used to make the calculation described in subparagraph (A), without regard to whether any savings are found;(ii)the amount of any savings referred to in subparagraph (A); and(iii)how any such savings are spent, accounting for and reporting the spending separately from any other spending reported to the Secretary under part B or E.(C)The Secretary shall make all information reported pursuant to subparagraph (B) (including the information required under subparagraph (D)(iii)) available on the website of the Department of Health and Human Services in a location easily accessible to the public.(D)(i)A State shall spend an amount equal to the amount of the savings (if any) in State expenditures under this part resulting from the application of paragraph (2)(A)(ii) to all applicable children for a fiscal year, to provide to children of families any service that may be provided under this part or part B, and shall spend not less than 40 percent of any such savings on—(I)post-adoption or post-guardianship services (as applicable)  for children placed in adoptive,
				kinship guardianship, or guardianship placements and their families; and(II)services to support and sustain positive permanent outcomes for children who otherwise might enter into foster care under the responsibility of the State.(ii)Any spending by a State in accordance with this subparagraph shall be used to supplement, and not supplant, any Federal or non-Federal funds used to provide any service under part B or E.(iii)A State shall include in the annual report submitted to the Secretary under subparagraph (B) a detailed account, in such form and manner as the Secretary shall require, of the services funded by the State to satisfy the requirements of   clause (i) of this subparagraph..106.Preservation of eligibility for kinship guardianship assistance payments with a successor guardianSection 473(d)(3) of the Social Security Act (42 U.S.C. 673(d)(3)) is amended by adding at the end the following:(C)Eligibility not affected by replacement of guardian with a successor guardianIn the event of the death or incapacity of the relative guardian, the eligibility of a child for a kinship guardianship assistance payment under this subsection shall not be affected by reason of the replacement of the relative guardian with a successor legal guardian named in the kinship guardianship assistance agreement referred to in paragraph (1) (including in any amendment to the agreement), notwithstanding subparagraph (A) of this paragraph and section 471(a)(28)..107.Data collection
			 on adoption and foster child guardianship  disruption and dissolution(a)In
			 generalSection 479 of the
			 Social Security Act (42 U.S.C. 679) is amended by adding at the end the
			 following new subsection:(d)(1)Not later than 12
				months after the date of enactment of the Strengthening And Finding Families for Children Act the
				Secretary shall, as part of the data collection system established under this
				section, promulgate final regulations providing for the collection and analysis
				of information regarding children who enter into foster care under the supervision of a State as a result of
				the disruption of a placement for adoption or foster child guardianship or the dissolution of an adoption or foster child guardianship. The regulations
				shall require each State with a State plan approved under this part and part B to collect and report as part of such data collection system and, as appropriate, to report supplementary, descriptive, or spending information required separate from such system and, as appropriate, as part of other reports required under this part or part B, the information specified in paragraph (2).(2)The regulations promulgated under paragraph (1) shall require a State to collect and report the following information:(A)Information on children born in  the United States who are
				adopted or placed in a foster child guardianship and who enter into foster care under the supervision of the State as a result of the disruption of a placement for adoption or foster child guardianship or the
				dissolution of an adoption or foster child guardianship, including—(i)the number of such children who enter
				into foster care under the supervision of the State as a result of—(I)the disruption of placement for adoption;(II)the disruption of placement for foster child guardianship;(III)the dissolution of an adoption; or(IV)the dissolution of a foster child guardianship; and(ii)for each child identified under
				clause (i)—(I)the length of the adoption or foster child guardianship placement
				prior to disruption or dissolution;(II)the age of the child at the time of the
				disruption or dissolution;(III)the reason for the disruption or
				dissolution, as well as illustrative or supplementary materials that provide elaboration for the reason; and(IV)the agencies who handled the placement
				for adoption or foster child guardianship.(B)Information on children born in a country other than the United States who enter into foster care under the supervision of the State as a result of the disruption of a placement for adoption or the dissolution of an adoption, including—(i)the number of such children who enter
				into foster care under the supervision of the State as a result of—(I)the disruption of placement for adoption; or(II)the dissolution of an adoption;(ii)for each child identified under
				clause (i)—(I)the child's country of birth and, if different, the country from which the child originally was placed for adoption;(II)the length of the adoption placement
				prior to disruption or dissolution;(III)the age of the child at the time of the
				disruption or dissolution;(IV)the reason for the disruption or
				dissolution, as well as illustrative or supplementary materials that provide elaboration for the reason; and(V)the agencies who handled the placement
				for adoption; and(C)A description of the pre- and post-adoptive
				support services that
				the State has determined result in lower rates of disruption and dissolution of adoptions or foster child guardianships.(D)Information on how the State spends funds paid to the State from an allotment for the State under section 433 to promote adoption, and, separately, to provide pre- and post-adoptive support services.(E)Such other information as determined
				appropriate by the Secretary.(3)For purposes of  this subsection, the term foster child guardianship has the meaning given that term in section 473A(g)(12)..(b)Annual
			 reportSection 479A of the Social Security Act (42 U.S.C. 679b)
			 is amended—(1)in paragraph (5),
			 by striking and after the semicolon;(2)in paragraph (6),
			 by striking the period at the end and inserting ; and; and(3)by adding at the
			 end the following new paragraph:(7)include in the
				report submitted pursuant to paragraph (5) for fiscal year 2016 or any
				succeeding fiscal year, national and State-by-State data on the numbers and
				rates of disruptions and dissolutions of adoptions, as collected pursuant to
				section
				479(d)..108.Encouraging the placement of children in foster care with siblings(a)State plan amendment(1)Notification of parents of siblingsSection 471(a)(29) of the Social Security Act (42 U.S.C. 671(a)(29)) is amended by striking all adult grandparents and inserting the following relatives: all adult grandparents, all parents of a sibling of the child, where such parent has legal custody of such sibling,.(2)Sibling definedSection 475 of the Social Security Act (42 U.S.C. 675) is amended by adding at the end the following:(9)The term sibling means an individual who satisfies at least one of the following conditions with respect to a child:(A)The individual is considered by State law to be a sibling of the child.(B)The individual would have been considered a sibling of the child under State law but for a termination or other disruption of parental rights, such as the death of a parent..(b)Rule of constructionNothing in this section shall be construed as subordinating the rights of foster or adoptive parents of a child to the rights of the parents of a sibling of that child.109.Effective dates(a)In generalExcept as otherwise provided in this section, the amendments made by this title shall take effect as if enacted on October 1, 2013.(b)Restructuring and renaming of program(1)In generalThe amendments made by sections 102 and 103 shall take effect on October 1, 2014, subject to paragraph (2).(2)Transition rule(A)In generalNotwithstanding any other provision of law, the total amount payable to a State under section 473A of the Social Security Act for fiscal year 2014 shall be an amount equal to 1/2 of the sum of—(i)the total amount that would be payable to the State under such section for fiscal year 2014 if the amendments made by section 102 of this Act had not taken effect; and(ii)the total amount that would be payable to the State under such section for fiscal year 2014 in the absence of this paragraph.(B)Pro rata adjustment if insufficient funds availableIf the total amount otherwise payable under subparagraph (A) for fiscal year 2014 exceeds the amount appropriated pursuant to section 473A(h) of the Social Security Act  (42 U.S.C. 673b(h)) for that fiscal year, the amount payable to each State under subparagraph (A) for fiscal year 2014 shall be—(i)the amount that would otherwise be payable to the State under subparagraph (A) for fiscal year 2014; multiplied by(ii)the percentage represented by the amount so appropriated for fiscal year 2014, divided by the total amount otherwise payable under subparagraph (A) to  all States for that fiscal year.(c)Promoting sibling connections(1)In generalThe amendments made by section 108  shall take effect on the date of enactment of this Act.(2)Delay permitted if State legislation requiredIn the case of a State plan approved under part E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by section 108, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that ends after the 1-year period beginning with the date of enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.IIExtension of family connection grant program201.Extension of family connection grant program(a)In
			 generalSection 427(h) of the
			 Social Security Act (42 U.S.C. 627(h)) is amended by striking
			 2013 and inserting 2016.(b)Eligibility of universities for matching grantsSection 427(a) of such Act (42 U.S.C. 627(a)) is amended, in the matter preceding paragraph (1)—(1)by striking and before private; and(2)by inserting and institutions of higher education (as defined under section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001)), after arrangements,.(c)Finding families for foster youth who are parentsSection 427(a)(1)(E) of such Act (42 U.S.C. 627(a)(1)(E)) is amended by inserting and other individuals who are willing and able to be foster parents for children in foster care under the responsibility of the State who are themselves parents after kinship care families.(d)Reservation of
			 fundsSection 427(g) of such Act (42 U.S.C. 627(g)) is
			 amended—(1)by striking
			 paragraph (1); and(2)by redesignating
			 paragraphs (2) and (3) as paragraphs (1) and (2), respectively.IIIUnemployment compensation301.Improving the collection of unemployment insurance overpayments through tax refund offset(a)In generalSection 303 of the Social Security Act (42 U.S.C. 503) is amended by adding at the end the following:(m)In the case of a covered unemployment compensation debt (as defined under section 6402(f)(4) of the Internal Revenue Code of 1986) that remains uncollected as of the date that is 2 years after the date when such debt was first incurred, the State to which such debt is owed shall take action to recover such debt under section 6402(f) of the Internal Revenue Code of 1986..(b)Effective dateThe amendment made by subsection (a) shall take effect on October 1, 2015.IVBudgetary Effects401.Determination of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.